Citation Nr: 1020713	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-36 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for residuals of a right 
knee injury.  

2.	Entitlement to a temporary total evaluation for surgical 
treatment for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to 
December 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

This appeal was remanded by the Board in July 2009 for a 
hearing.  A notice letter was sent to the Veteran in October 
2009 notifying him of a hearing at the RO in November 2009.  
The Veteran failed to appear for this hearing.  The Veteran 
sent a letter in December 2009 requesting to reschedule the 
hearing.  In a letter from the Board dated in April 2010, the 
Board found that good cause for the Veteran's failure to 
appear was not shown and the hearing was not rescheduled.  
The Veteran was given 30 days to submit evidence in support 
of his claim.  No evidence was received.  Therefore, the 
Board will continue with appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a complete set of service treatment 
records are not associated with the claims file.  As the 
records are not available, through no fault of the Veteran's, 
VA has a heightened duty to assist.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA has a duty to assist the veteran in 
the development of the claim, including the procurement of 
service treatment records, pertinent medical records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  In this case, the 
Board finds that the duty to assist requires that a VA 
Compensation and Pension Examination is necessary to 
determine if there is a nexus between a current right knee 
disability and the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current right knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  Any opinion 
expressed should be accompanied by 
supporting rationale.

2.	The RO should then readjudicate the 
issues on appeal based on all the evidence 
and statements submitted since the 
December 2008 Statement of the Case.  If 
the determinations remain unfavorable to 
the Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


